Citation Nr: 0913386	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  05-14 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for depression, 
including as secondary to the service-connected lumbosacral 
spine disorder.

2.  Entitlement to a disability rating in excess of 20 
percent for a lumbosacral spine disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from November 1967 
to November 1969.   

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which, inter alia, increased the disability rating 
for sacroiliac strain from 10 percent to 20 percent, 
effective May 29, 2003; and denied service connection for 
depression, including as secondary to the service-connected 
sacroiliac strain.

As support for his claim, the Veteran presented testimony at 
a hearing before RO personnel in August 2005 and at a 
videoconference hearing before the undersigned Veterans Law 
Judge in February 2009.  The transcripts of the hearings are 
associated with the claims folder and have been reviewed.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Before addressing the merits of the issues on appeal, the 
Board finds that additional development of the evidence is 
required.

First, with regard to the Veterans Claims Assistance Act of 
2000 (VCAA), the RO should send the Veteran a VCAA notice 
letter that discusses secondary service connection for 
depression on the premise that it is proximately due to, 
the result of, or chronically aggravated by, his lumbosacral 
spine disorder.  38 C.F.R. § 3.310.  Further, with respect to 
his lumbosacral spine disorder, the Veteran has not received 
a VCAA letter complying with a recent decision of the U. S. 
Court of Appeals for Veterans Claims (Court) in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), which governs claims 
for increased ratings.  Under Vazquez-Flores, the Court held 
that, at a minimum, a 38 U.S.C.A. § 5103(a) notice requires 
that the Secretary notify the claimant that, to substantiate 
such a claim, 

(1) the claimant must provide, or ask 
the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on 
the claimant's employment and daily 
life;

(2) if the Diagnostic Code (DC) under 
which the Veteran is rated contains 
criteria necessary for entitlement to a 
higher disability rating that would not 
be satisfied by the claimant 
demonstrating a noticeable worsening or 
increase in severity of the disability 
and the effect of that worsening has on 
the claimant's employment and daily 
life (such as a specific measurement or 
test result), the Secretary must 
provide at least general notice of that 
requirement to the claimant;

(3) the Veteran must be notified that, 
should an increase in disability be 
found, a disability rating will be 
determined by applying relevant DCs, 
which typically provide for a range in 
severity of a particular disability 
from 0 percent to as much as 100 
percent (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being 
sought, their severity and duration, 
and their impact upon employment and 
daily life; and

(4) the notice must also provide 
examples of the types of medical and 
lay evidence that the claimant may 
submit (or ask the Secretary to obtain) 
that are relevant to establishing 
entitlement to increased compensation-
e.g., competent lay statements 
describing symptoms, medical and 
hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  

In this case, the RO must send the Veteran the aforementioned 
notice letters in order to ensure essential fairness of 
adjudication of this case.  Therefore, a remand is required 
for the RO to issue another VCAA letter that is compliant 
with 38 C.F.R. § 3.159(b)(1) and with all legal precedent.

Second, the Veteran has identified receipt of medical 
treatment with private physicians and the existence of 
private treatment records with regard to the issues currently 
on appeal, but none of the identified treatment records have 
been associated with the claims file.  Specifically, in a 
hearing before RO personnel in August 2005, the Veteran 
identified treatment for depression with Drs. Leslie 
Hagermeyer, Darrin Clanton, and Chris Wood, all of whom also 
allegedly have suggested the existence of a link between the 
Veteran's depression and his lumbosacral spine disorder.  In 
a videoconference hearing in February 2009, the Veteran 
additionally identified recent treatment for his lumbosacral 
spine disorder with Dr. Sandra Durham.  Moreover, the Veteran 
had previously identified Drs. Steve Hankin, James Barnett, 
and Billy Cnieu as treating physicians with records of his 
disabilities, none of which have been associated with the 
claims file.  See RO hearing transcript dated in August 2005.  
Finally, a recent statement from the Veteran also identified 
Lighthouse Pain Clinic where he receives treatment and where 
medical records must be obtained.  See authorization and 
consent to release information and waiver of RO consideration 
dated in February 2009.  The claims file also reveals that no 
treatment records have been obtained after October 2003.  In 
this regard, any treatment that the Veteran has received for 
his back and depression may be relevant to his claims, and 
there are no indications that the RO has attempted to secure 
them.  

VA's duty to assist pertains to obtaining records of the 
Veteran's relevant VA medical treatment.  38 U.S.C.A. § 
5103A(c)(2); 38 C.F.R. §§ 3.159(c)(2), (c)(3).  See also Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with 
constructive knowledge of evidence generated by VA).  
However, VA also has a duty to make reasonable efforts to 
obtain relevant records, including private records, that the 
claimant adequately identifies, and notify the claimant of 
such efforts whenever it is unable to obtain such records.  
38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Because any record of treatment for his 
lumbosacral spine disorder and depression would be relevant 
to the Veteran's claims, the RO should attempt to obtain 
these records, and, if they no longer exist, must make this 
express declaration to confirm that further attempts to 
obtain them would be futile.  The Veteran also has to be 
apprised of this.

Further, the Veteran indicated during a recent hearing that 
he receives disability benefits from the Social Security 
Administration (SSA).  See videoconference hearing transcript 
dated in February 2009.  However, the RO has not obtained 
these records.  In this regard, VA's duty to assist includes 
obtaining records of the Veteran's relevant VA medical 
treatment and from other agencies.  38 U.S.C.A. 
§§ 5103A(c)(2) and 5103A(c)(3); 38 C.F.R. §§ 3.159(c)(2), 
(c)(3).  See also Bell, supra.  Although disability 
determinations by the SSA are not controlling on VA, they are 
pertinent to the adjudication of a claim for VA benefits, and 
VA has a duty to assist the Veteran in gathering these 
records.  Voerth v. West, 13 Vet. App. 117, 121 (1999); Hayes 
v. Brown, 9 Vet. App. 67, 74 (1996).  Thus, a remand is 
warranted to obtain these records.

Third, another VA examination is needed to determine the 
current nature, extent, and severity of the Veteran's 
lumbosacral spine disability.  In this regard, although the 
Veteran was initially service-connected for a sacroiliac 
strain, recent medical records also reveal a diagnosis of 
degenerative arthritis or degenerative disc disease, and 
there has been no recent mention of a sacroiliac strain.  
See, e.g., private treatment record from Dr. W.S., dated in 
September 2000; and VA examination report dated in June 2007.  
Moreover, post-service records indicate that the Veteran re-
injured his back in the 1990s, after which he was forced to 
stop working.  See, e.g., VA treatment record dated in June 
1997.  The Veteran also has indicated that the June 2007 VA 
examination report is not an accurate reflection of his back 
disorder, and that his back disorder has worsened since then, 
including increasing pain that radiates to his hips and legs.  
See videoconference hearing transcript dated in February 
2009.  The Veteran and medical records also revealed more-
frequent treatments for his back, including caudal 
injections.  See treatment records from The Workplace dated 
from January 2003 to October 2003, and videoconference 
hearing transcript dated in February 2009.  See Allday v. 
Brown, 7 Vet. App. 517, 526 (1995) (where record does not 
adequately reveal current state of claimant's disability, 
fulfillment of statutory duty to assist requires a 
contemporaneous medical examination, particularly if there is 
no additional medical evidence that adequately addresses the 
level of impairment of the disability since the previous 
examination).  Thus, because of the changes and injuries that 
the Veteran's spine has undergone and suffered over the 
years, another VA examination is necessary to determine the 
exact nature and severity of the Veteran's back disorder and 
to determine whether the current Diagnostic Code under which 
his back disability is rated remains appropriate.  

Further, the Veteran also should be scheduled for a VA 
psychiatric examination to obtain a medical opinion 
concerning the nature and etiology of any current depressive 
disorder.  In this respect, post-service medical records 
indicate treatment beginning in 2000 for recurrent depression 
related to difficulties adjusting to chronic severe back 
pain, which was reported by the Veteran as beginning in 1969.  
However, records also indicate that the Veteran had re-
injured his back in the 1990s.  See, e.g., VA treatment 
records dated in April 2001 and June 2001, and private 
treatment records from Dr. K.W., dated in January 2002.  
Subsequently, a VA psychiatric examiner in June 2007 
diagnosed the Veteran with a major depressive disorder 
related to chronic pain; however, he indicated that although 
there is a documented history of mood dysfunction that is 
correlated with the Veteran's chronic pain condition, he was 
unable to determine whether the Veteran's depressive disorder 
was due to his service-connected back condition.  The June 
2007 VA examiner further suggested that the Veteran's 
depression may be related to his 1997 back injury.  See VA 
examination report dated in June 2007.  During his hearing in 
February 2009, the Veteran also indicated that his private 
treating physicians have informed him that his depression is 
due to his service-connected lumbosacral spine disorder.  The 
Veteran and his representative have requested another VA 
examination to resolve this issue.  See videoconference 
hearing transcript dated in February 2009.  Thus, a VA 
opinion is required to resolve the issue of whether his 
depression is due to his service-connected lumbosacral spine 
disorder or due to his nonservice-connected back injury in 
the 1990s.  

The Board notes that secondary service connection shall be 
awarded when a disability "is proximately due to or the 
result of a service- connected disease or injury." 38 C.F.R. 
§ 3.310(a) (2008). Also, any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  See 
Allen v. Brown, 7 Vet. App. 439, 446 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter 
complying with the case of Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  
Specifically, this letter should 
specifically advise him about the elements 
to establish secondary service connection.  
Furthermore, the letter should be 
compliant with the recent case of Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  
In this regard, the letter should notify 
the Veteran that, to substantiate his 
claim for a higher rating:  

(A) he must provide, or ask the Secretary 
to obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of his lumbosacral spine 
disability and the effect this worsening 
has on his employment and daily life;

(B) if the Diagnostic Code (DC) under 
which this condition is rated contains 
criteria necessary for entitlement to a 
higher disability rating that would not be 
satisfied by him demonstrating a 
noticeable worsening or increase in 
severity of the lumbosacral spine 
disability and the effect of this 
worsening has on his employment and daily 
life (such as a specific measurement or 
test result), the Secretary must provide 
at least general notice of that 
requirement to the Veteran.  Specifically, 
he must be provided a copy of the complete 
criteria listed under Diagnostic Codes 
5003 (arthritis) and 5236.

(C) he also must be notified that, should 
an increase in disability be found, a 
disability rating will be determined by 
applying relevant Diagnostic Code(s), 
which typically provide for a range in 
severity of a particular disability from 0 
percent to as much as 100 percent 
(depending on the disability involved), 
based on the nature of the symptoms of the 
condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life; and

(D) this notice must also provide examples 
of the types of medical and lay evidence 
the Veteran may submit (or ask the 
Secretary to obtain) that are relevant to 
establishing his entitlement to increased 
compensation-e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.

2.  Contact the Veteran to identify all 
private physicians from whom he received 
treatment since October 2003.  If any 
private treatment records exist, the RO 
also should ask the Veteran to provide 
authorization of release for these records 
and obtain them or ask the Veteran to 
submit such records.  All attempts to 
secure these records, and any response 
received, must be documented in the claims 
file.  If no records are available, a 
response to that effect is required and 
should be documented in the file.

3.  Request from the SSA records 
associated with the Veteran's disability 
claim(s).  Request copies of the 
disability determination and all medical 
records considered.  If no records are 
available or do not exist, a response to 
that effect must be documented in the 
claims file, and the Veteran must be 
notified.

4.  Schedule the Veteran for a VA 
orthopedic/neurological examination to 
determine the current nature and severity 
of his lumbosacral spine disability.  The 
Veteran is hereby advised that failure to 
report for his scheduled VA examination, 
without good cause, may have adverse 
consequences to his claim for a 
higher rating.  The examination should 
include any diagnostic testing or 
evaluation deemed necessary.  The claims 
file, including a complete copy of this 
remand, must be made available for review 
of the Veteran's pertinent medical history 
- including, in particular, the records 
of his recent treatment.

The examination must include range of 
motion findings.  The examiner is asked to 
identify and describe any current 
symptomatology, including any functional 
loss associated with the lumbosacral spine 
disability due to more or less movement 
than normal, weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy 
of disuse, pain on pressure or 
manipulation, and muscle spasm.

The examiner should specify any additional 
limitation of motion due to any of these 
factors, including during prolonged, 
repetitive use of the low back or when, 
for example, the Veteran's symptoms are 
most problematic ("flare-ups").  
If there is no objective evidence of these 
symptoms, the examiner should so state.

If there is evidence of any objective 
neurological abnormality associated with 
the Veteran's service-connected low back 
disability, such as radiculopathy or 
sciatica affecting the lower extremities, 
the examiner should identify this 
abnormality and comment on its severity.

The examiner also should specify the 
evidence of any re-injury of the Veteran's 
back in the 1990s, the symptomatology 
manifested as a result of such injury, and 
determine whether and how any such injury 
is related to the Veteran's current 
lumbosacral spine disorder.

5.  After completion of the above, arrange 
for the Veteran to undergo a VA 
psychiatric examination, by a 
psychiatrist, to determine the nature, 
severity, and etiology of any current 
depressive disorder.  The Veteran is 
hereby advised that failure to report for 
his scheduled VA examination, without good 
cause, may have adverse consequences for 
his claim.  The examination should include 
any necessary diagnostic testing or 
evaluation.  The claims file must be made 
available for review of his pertinent 
medical and other history, particularly 
the records of any relevant treatment and 
records of any medical nexus opinions 
regarding any depressive disorder and his 
lumbosacral spine disability.  

Based on a physical examination and 
comprehensive review of the claims file, 
the examiner is asked to provide an 
opinion responding to the following 
questions:

(a)  Does the Veteran have a current 
depressive disorder, including depression?

(b)	 If so, is the Veteran's current 
depressive disorder the
result of his service-connected 
lumbosacral spine disorder?

(c)  Is it at least as likely as not that 
the Veteran's current 
depressive disorder is the result of his 
nonservice-connected back injury in the 
1990s? 

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but that the weight 
of medical evidence both for and against a 
conclusion such as causation is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
discuss the rationale of the opinion, 
whether favorable or unfavorable, based on 
the findings on examination and 
information obtained from review of the 
record.  If the examiner is unable to 
provide the requested opinion, please 
expressly indicate this and discuss why 
this is not possible or feasible.

6.  Readjudicate the Veteran's claim for 
service connection for a depressive 
disorder, including as secondary to his 
service-connected lumbosacral spine 
disorder; and his claim for an increased 
rating for his lumbosacral spine disorder, 
including the rating of this disability 
under another Diagnostic Code, if 
appropriate, in light of the VA 
examinations and any additional evidence 
received since the January 2008 
supplemental statement of the case (SSOC).  
If the claims are not granted to the 
Veteran's satisfaction, send him and his 
representative another SSOC and give them 
an opportunity to respond before returning 
the file to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).




_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




